UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4524


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVEN MICHAEL HAWLEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:16-cr-00010-JPB-MJA-1)


Submitted: April 25, 2017                                         Decided: May 2, 2017


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, Kristen Leddy, Research and Writing Specialist,
Martinsburg, West Virginia, for Appellant. William J. Ihlenfeld, II, United States
Attorney, Paul T. Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Michael Hawley pled guilty, without the benefit of a plea agreement, to

possession of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012). The district court imposed a sentence of 60 months’ imprisonment, 14 months

above the top of the Sentencing Guidelines range established by the district court, and he

now appeals. On appeal, Hawley argues that the district court failed to adequately

explain the sentence imposed, failed to consider all of the relevant 18 U.S.C. § 3553(a)

(2012) factors, and failed to address Hawley’s nonfrivolous arguments in favor of a lower

sentence. We affirm.

       We    review    the   reasonableness       of   a   sentence   “under   a   deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This entails

review of the procedural and substantive reasonableness of the sentence. * Id. at 51.

“Procedural errors include ‘. . . improperly calculating[] the Guidelines range, . . . failing

to consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or

failing to adequately explain the chosen sentence—including an explanation for any

deviation from the Guidelines range.’” United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 51).             If the district court “decides that an

outside-Guidelines sentence is warranted, [it] must consider the extent of the deviation

       *
          Hawley does not challenge the sentence’s substantive reasonableness. With
regard to its procedural reasonableness, Hawley does not argue that the district court
erred in its calculation of the Guidelines range. Although Hawley objected to the refusal
to provide a reduction to his offense level for acceptance of responsibility, he does not
challenge that decision on appeal.


                                              2
and ensure that the justification is sufficiently compelling to support the degree of the

variance.” Gall, 552 U.S. at 50. When departing from the Guidelines range, “a major

departure should be supported by a more significant justification than a minor one.” Id.

       Our review of the record confirms that the district court adequately explained the

sentence imposed with reference to the relevant § 3553(a) factors.         In rendering its

sentence, the court focused in part on Hawley’s purchase of the firearms to obtain drugs

and on the discovery of one firearm at a drug-related crime scene in Maryland. It may be

inferred that, when an individual sells firearms illegally with the specific intent of

obtaining drugs in exchange, he reasonably understands that the firearms may end up

being used in connection with drug offenses. Furthermore, as the district court noted,

although Hawley was not charged with firearm trafficking, he did resell the firearms he

purchased. Thus, the circumstances of Hawley’s crime could reasonably warrant an

above-Guidelines sentence, as they reflect a more serious crime than a typical felon-in-

possession case.

       The district court also noted that Hawley habitually violated the terms of his

release while awaiting sentencing. These repeated violations are indicative of an inability

to comport his behavior with the expectations of society, and therefore reflect a greater

risk of recidivism and potentially a need for greater deterrence. Finally, the district court

cited one of Hawley’s previous crimes, the severe attack of two individuals that left one

permanently blind in one eye, as a significant reason for the upward variance. Certainly,

the fact that Hawley had a lengthy criminal history, including one crime that involved

brutal violence, is a reasonable factor to consider when imposing a sentence.
                                             3
       Although the court did not explicitly delineate which § 3553(a) factors it was

considering, the reasons that the court provided for imposing its sentence fit within

several of the factors listed in § 3553(a), including the need for deterrence, to reflect the

seriousness of the crime, and to protect the public. The court’s explanation was therefore

sufficient for us to conclude that it considered the appropriate factors.        See United

States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006) (“The context surrounding a

district court’s explanation may imbue it with enough content for us to evaluate both

whether the court considered the § 3553(a) factors and whether it did so properly.”).

       Finally, Hawley argues that the sentence is procedurally unreasonable because the

district court failed to account for counsel’s nonfrivolous arguments in favor of a

sentence at the low end of the Guidelines range. In particular, Hawley contends that his

substance abuse is a mitigating factor that the district court failed to appropriately

consider. We have previously noted that “a district court’s explanation should provide

some indication . . . that it has also considered the potentially meritorious arguments

raised by both parties about sentencing.” Montes-Pineda, 445 F.3d at 380.

       Despite the district court’s failure to explicitly address Hawley’s substance abuse,

the record does not establish that the district court ignored that argument altogether.

Hawley discussed his difficulty with substance abuse during his allocution, and counsel

likewise urged a low-Guidelines sentence based, in part, on Hawley’s struggle with

substance abuse issues. The presentence report, which the court adopted in its entirety,

discussed Hawley’s substance abuse at length and its relationship to his criminal history.



                                             4
      Significantly, the court included in its recommendation to the Bureau of Prisons

that Hawley be placed in a facility that provides substance abuse treatment programs.

Thus, the record sufficiently establishes that the court considered Hawley’s substance

abuse but rejected the notion that such mitigating evidence should result in a

within-Guidelines sentence.    See Montes-Pineda, 445 F.3d at 381.          We therefore

conclude that the sentence is procedurally sound.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5